ORDER
PER CURIAM.
Archie Marshall (Husband), appeals the judgment and decree of dissolution of his marriage to Beverly Marshall (Wife). He contends the trial court erred in awarding Wife maintenance and partial attorney fees. Having reviewed the briefs of the parties and the record on appeal, we conclude the trial court did not abuse its discretion. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).